1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                                     No. 28,406

 5 GABRIELA CAMACHO,

 6       Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LINCOLN COUNTY
 8 Karen L. Parsons, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Allison H. Jaramillo, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant


16                             MEMORANDUM OPINION

17 SUTIN, Judge.

18       Defendant appeals her convictions for trafficking,           possession of

19 paraphernalia, and criminal child abuse or neglect. We issued a notice of proposed

20 summary disposition, proposing to affirm.     Defendant filed a memorandum in
 1 opposition, which we have duly considered. Because we remain unpersuaded, we

 2 affirm.

 3        By her first issue on appeal, Defendant claims that she received ineffective

 4 assistance of counsel. [MIO 4-7] In order to establish a prima facie case of ineffective

 5 assistance of counsel, Defendant must demonstrate that (1) counsel’s performance fell

 6 below that of a reasonably competent attorney; (2) no plausible, rational strategy, or

 7 tactic explains counsel’s conduct; and (3) counsel’s apparent failings were prejudicial

 8 to the defense. See State v. Herrera, 2001-NMCA-073, ¶ 36, 131 N.M. 22, 33 P.3d

 9 22 (setting out the factors for a prima facie case of ineffective assistance).

10        In support of her claim, Defendant continues to rely on counsel’s failure to

11 ensure that she had her medication at trial [MIO 4-5], the failure to prevent her from

12 appearing in prison garb [MIO 5-6], and the failure to present potentially exculpatory

13 evidence. [MIO 6-7]

14        As we observed in our notice of proposed summary disposition, the record

15 contains nothing to suggest that a reasonable attorney would have taken further action

16 relating to Defendant’s medication. See generally State v. Ford, 2007-NMCA-052,

17 ¶ 30, 141 N.M. 512, 157 P.3d 77 (“We will not review an allegation of ineffective

18 assistance of counsel that depends on matters outside of the record.”). There is a


                                              2
 1 similar absence of any basis to infer prejudice. We must therefore reject the argument.

 2 See generally State v. Torres, 2005-NMCA-070, ¶ 25, 137 N.M. 607, 113 P.3d 877

 3 (rejecting a claim of ineffective assistance due to the defendant’s failure to

 4 demonstrate with specificity how the defense was actually prejudiced).

 5        Defendant’s claim that she was permitted to appear in prison garb is similarly

 6 unsupported by the record. [MIO 5-6] As a result, we cannot consider it. See

 7 generally State v. Telles, 1999-NMCA-013, ¶ 25, 126 N.M. 593, 973 P.2d 845

 8 (“Without a record, we cannot consider [the d]efendant’s claim of ineffective

 9 assistance of counsel on direct appeal.”).

10        Nothing appears in the record to substantiate Defendant’s speculation that

11 fingerprint analysis could have had an impact on the outcome at trial. [MIO 6] As a

12 consequence, counsel’s failure to pursue this line of inquiry cannot be relied upon to

13 establish a prima facie case of ineffective assistance. See, e.g., State v. Hernandez,

14 115 N.M. 6, 17, 846 P.2d 312, 323 (1993) (rejecting a claim based on counsel’s

15 failure to obtain forensic testing of evidence, where the defendant failed to

16 demonstrate that the desired forensic testing would have yielded anything of material

17 assistance to the defense).




                                                3
 1        The potential exculpatory value of a particular witness’s testimony is similarly

 2 speculative. Moreover, in light of the initial investigation, counsel’s failure to present

 3 the testimony of the witness appears to have been a tactical decision, which cannot be

 4 equated with ineffective assistance. See, e.g., State v. Mora, 2003-NMCA-072, ¶ 14,

 5 133 N.M. 746, 69 P.3d 256 (concluding that counsel’s failure to call a known witness

 6 after interviewing him constituted a tactical decision and rejecting a claim of

 7 ineffective assistance on that basis).

 8        We conclude that none of Defendant’s various contentions are sufficient to

 9 establish a prima facie case of ineffective assistance of counsel.

10        Finally, Defendant renews the argument that her convictions for trafficking

11 violate double jeopardy. Although the convictions are based on different controlled

12 substances, Defendant contends that a single criminal intent and a continuous

13 sequence of events are involved, and as such, one of her convictions should be

14 reversed. [MIO 7-11] We remain unpersuaded.

15        As we observed in our notice of proposed summary disposition, a nearly

16 identical argument was rejected by our Supreme Court in State v. Smith, 94 N.M. 379,

17 380, 610 P.2d 1208, 1209 (1980). Although Defendant urges this Court to depart

18 from Smith by further expanding the single-intent doctrine [MIO 9-10], we are not at


                                               4
1 liberty to do so. See generally Alexander v. Delgado, 84 N.M. 717, 718, 507 P.2d

2 778, 779 (1973) (holding that the Court of Appeals is bound by Supreme Court

3 precedent).

4       For the reasons stated in this opinion and in our notice of proposed summary

5 disposition, we affirm.

6       IT IS SO ORDERED.


7                                      __________________________________
8                                      JONATHAN B. SUTIN, Judge

9 WE CONCUR:



10 _________________________________
11 MICHAEL E. VIGIL, Judge



12 _________________________________
13 LINDA M. VANZI, Judge




                                          5